SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

53
CAF 11-01683
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, WHALEN, AND MARTOCHE, JJ.


IN THE MATTER OF THOR C.
---------------------------------------
CATTARAUGUS COUNTY DEPARTMENT OF SOCIAL                           ORDER
SERVICES, PETITIONER-RESPONDENT;

RONNIE C., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


CARR SAGLIMBEN LLP, OLEAN (JAY D. CARR OF COUNSEL), FOR
RESPONDENT-APPELLANT.

STEPHEN J. RILEY, OLEAN, FOR PETITIONER-RESPONDENT.

SCHAVON R. MORGAN, ATTORNEY FOR THE CHILD, MACHIAS, FOR THOR C.


     Appeal from an order of the Family Court, Cattaraugus County
(Larry M. Himelein, J.), entered July 7, 2011 in a proceeding pursuant
to Social Services Law § 384-b. The order terminated the parental
rights of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    February 1, 2013                    Frances E. Cafarell
                                                Clerk of the Court